DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3,4,12,14, & 15 are objected to because of the following informalities: 
 In regards to claims 3,4,12, &14, the claimed subject matter “such that such that” should be “such that 
In regards to claim 15, the claimed subject matter “15. The device of claim 15” does not show proper dependence upon a base claim.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging device” in claim 1,9,11, & 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the imaging device may computationally produce an image of the one or more particles received by the collection media by digitally reconstructing one or more microscopic images of one or more particles (0047, lines 6-8).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deck US Pub No. 2019/0336050 in view of Jones et al. US Pub No. 2018/0168490.

With respect to claim 11, Deck teaches a device for detecting fluid particle characteristics comprising:
a fluid composition sensor configured to receive a volume of fluid “body fluid” (0127, lines 9-10) (fig 1, 116) containing a plurality of particles, the fluid composition sensor comprising:
an illumination source (fig 3, 118) configured to emit one or more light beams along a beam axis such that at least a portion of the one or more light beams engages (fig 3, 120) a collection media and illuminates one or more particles “sample of body fluid is illuminated” (0133, lines 4-7) disposed within the collection media;
an imaging device (fig 3,132) configured to capture an image within the collection media (0134, lines 1-4); and
a light shield (fig 1,114) comprising:
an internal shield portion (fig 3, 160) enclosed within an inner surface of a shield wall (fig 3, 140) (0145, line 1); and
one or more baffle elements (fig 3, 162) disposed within the internal shield portion and configured to reflect “at least reflected once” at least a divergent portion (fig 3, 120) of the one or more light beams  (0150, col 2, lines 2-3) within the internal shield portion; wherein the light shield extends at least partially between the illumination source and the imaging device such that at least a portion of the one or more light beams emitted along the beam axis pass through “may be reflected several times within the ATR-crystal” (0150, col 2, lines 3-5) the internal shield portion.

Deck does not teach capturing an image.

Jones, in the same field of endeavor of Deck of invasive measurements of bodily fluids, teaches an ingestible device 10 may include a camera for generating video imaging data (1058, line 1).  At the time prior to the effective filing date of the invention it would have been obvious to combine Jones’s camera with Deck’s light source to provide video images of a patient’s bodily fluid to visually diagnosis a patient.

Allowable Subject Matter
Claims 12-20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the fluid flow chamber being configured such that the volume of fluid flows through a fluid flow chamber outlet towards a collection media configured to receive one or more particles of the plurality of particles….a light shield comprising an internal shield portion defined within an inner surface of a shield wall, the light shield extending at least partially between the
illumination source and the imaging device such that at least a portion of the one or more light beams emitted along the beam axis pass through the internal shield portion; wherein at least a portion of the light shield is disposed within the fluid flow chamber such that the volume of fluid;”, in combination with the rest of the limitations of claim 1.	

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the one or more baffle elements define an orifice extending through a central portion of the one or more baffle elements”, in combination with the rest of the limitations of claim 12.

As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the one or more baffle elements are defined at least in part by a baffle thickness extending between a first baffle surface and a second baffle surface, the second baffle surface having an angled configuration relative to the first baffle surface such that the baffle thickness comprises a variable thickness”, in combination with the rest of the limitations of claim 13.

As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious “each of the plurality of baffle elements defining a respective orifice extending through a central portion thereof such that at least a portion of the respective orifices extending through the plurality of baffle elements”, in combination with the rest of the limitations of claim 14.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a first baffle element positioned at a first location along the length of the light shield such that a first orifice defined by the first baffle element is separated from the illumination source by a first distance,”, in combination with the rest of the limitations of claim 15.

As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the imaging device is configured to capture the image of one or more particles of the plurality of particles received by the collection media using lensless holography,”, in combination with the rest of the limitations of claim 16.

As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious “one or more exterior baffle elements arranged about an exterior surface of the shield wall, the one or more exterior baffle elements being defined by one or more surfaces facing in a direction at least substantially away from the fluid flow chamber outlet”, in combination with the rest of the limitations of claim 17.

As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the fluid flow chamber being configured such that the volume of fluid flows through a fluid flow chamber outlet towards the collection media configured to receive the one or more particles”, in combination with the rest of the limitations of claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877